 Case 2:19-bk-14989-WB              Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                         Desc
                                    Main Document    Page 1 of 11


   1    Ashley M. McDow (245114)
        FOLEY & LARDNER LLP
   2    555 S. Flower St., Suite 3300
        Los Angeles, CA 90071
   3    Telephone:    213.972.4500
        Facsimile:    213.486.0065
   4    Email:        amcdow@foley.com
   5    [Proposed] Attorneys for Debtors and Debtors in
        Possession, Scoobeez, Scoobeez Global, Inc., and
   6    Scoobur, LLC
   7
   8                                 UNITED STATES BANKRUPTCY COURT
   9                                   CENTRAL DISTRICT OF CALIFORNIA
  10                                            LOS ANGELES DIVISION
  11
        In re                                                      Case Nos.: 2:19-bk-14989; 2:19-bk-14991;
  12                                                               2:19-bk-14997
        SCOOBEEZ, et al.1
  13                                                               Chapter 11
                      Debtors and Debtors in
  14                  Possession.
                                                                   EMERGENCY MOTION FOR ORDER (1)
  15    _____________________________________                      AUTHORIZING THE MAINTENANCE
                                                                   OF EXISTING BANK ACCOUNTS AND
  16    Affects:                                                   (2) AUTHORIZING THE CONTINUED
                                                                   USE OF CASH MANAGEMENT
  17    ■ All Debtors                                              SYSTEM; MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
  18    □ Scoobeez, ONLY                                           THEREOF; DECLARATION OF
                                                                   SHAHAN OHANESSIAN IN SUPPORT
  19    □ Scoobeez Global, Inc., ONLY                              THEREOF

  20    □ Scoober LLC, ONLY                                        Hearing:
                                                                   Date: May 1, 2019
  21                                                               Time: 3:00 p.m.
                                                                   Place: Courtroom 1375
  22                                                                       U.S. Bankruptcy Court
                                                                           255 East Temple Street
  23                                                                        Los Angeles, Ca 90012

  24
  25
  26

  27
        1
         The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
  28    Scoobeez (6339); Scoobeez Global, Inc. (9779); and Scoobur, LLC (0343). The Debtors’ address is 3463 Foothill
        Boulevard, Glendale, California 91214.

                                     EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB             Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                Desc
                                   Main Document    Page 2 of 11


   1
        TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUPTCY JUDGE,
   2
        THE OFFICE OF THE UNITED STATES TRUSTEE, SECURED CREDITORS, 20
   3
        LARGEST UNSECURED CREDITORS, AND ALL INTERESTED PARTIES AND/OR
   4
        THEIR COUNSEL OF RECORD:
   5
                   The Debtors hereby move on an emergency basis for authorization to continue to maintain
   6
        the existing bank accounts into which revenues are deposited, and for the authority to transfer
   7
        funds among the existing accounts as necessary and appropriate in the ordinary course of the
   8
        Debtors’ business(es).
   9
                   The Debtors cannot set this Motion on regular notice as they are required to close all their
  10
        existing bank accounts on the petition date. The closure of these accounts, however, would result
  11
        in a substantial disruption of the Debtors’ revenue stream and, thus, ability to meet their
  12
        obligations as they come due in the course of the Bankruptcy Cases, including, without limitation,
  13
        the payment of vendors and employee wages and benefits. Accordingly, the need for the
  14
        requested relief is immediate.
  15
        I.         STATEMENT OF FACTS
  16
                   A.     Jurisdiction and Venue
  17
                   1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and
  18
        1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The Debtors consent to the entry of
  19
        a final order by the Court in connection with this Motion to the extent it is later determined that
  20
        the Court, absent consent of the parties, cannot enter final orders or judgments consistent with
  21
        Article III of the United States Constitution. Venue of these Bankruptcy Cases and this Motion in
  22
        this district is proper under 28 U.S.C. §§ 1408 and 1409.
  23
                   B.     The Debtors and the Chapter 11 Filing
  24
                   2.     On April 30, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for
  25
        relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
  26
        Central District of California, Los Angeles Division (the “Court”). The Debtors continue to
  27
        operate and manage their affairs as debtors and debtors-in-possession pursuant to sections
  28

                                                           -1-
                                     EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB           Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44               Desc
                                 Main Document    Page 3 of 11


   1
        1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a trustee
   2
        or examiner, and no committee has been appointed in any of the Bankruptcy Cases.
   3
                   3.   The Debtors are a logistics and delivery company headquartered at 3463 Foothill
   4
        Boulevard, Glendale, California 91214.
   5
                   4.   Over the past two years, an increasing number of lawsuits have been filed against
   6
        the Debtors, including various labor disputes. Most recently, on or about April 22, 2019, Hillair
   7
        Capital Management LLC (“Hillair”) filed a three-count complaint against the Debtors, alleging
   8
        breach of contract, breach of guaranty and replevin and delivery, which is currently pending as
   9
        case number 19GDCV00492 in the Superior Court of the State of California, County of Los
  10
        Angeles, North Central District (the “Los Angeles Case”). On April 24, 2019, Hillair filed an Ex
  11
        Parte Application to Appoint Receiver, Issue Temporary Restraining Order and Set Order to
  12
        Show Cause Why Receiver Should Not Be Confirmed and Why Preliminary Injunction Should
  13
        Not Be Issued (the “Ex Parte Application”) in the Los Angeles Case. The hearing on the Ex Parte
  14
        Application is scheduled for May 1, 2019 at 1:30 p.m. In addition, within the past 90-120 days, a
  15
        number of creditors have filed UCC-1 financing statements asserting purported liens against the
  16
        Debtors’ property.
  17
                   5.   Based on the foregoing issues, the Debtors consulted with insolvency counsel to
  18
        explore and evaluate potential reorganizational strategies to preserve the Debtors’ operations,
  19
        including bankruptcy and potential exit strategies. After evaluating potential options, the Debtors
  20
        determined that bankruptcy provided the best option for the Debtors, their clients, and creditors.
  21
                   6.   By and through the Bankruptcy Cases, the Debtors intend to restructure their
  22
        obligations and reorganize their operations in order to maximize revenues and, thus, their ability
  23
        to pay creditors of the bankruptcy estates through a plan of reorganization.
  24
                   C.   The Debtors’ Cash Management System
  25
                   7.   Prior to the commencement of the Bankruptcy Cases and in the ordinary course of
  26
        their business operations, the Debtors held three (3) separate business checking accounts with
  27
        Wells Fargo (collectively, the “Accounts”), into which funds were remitted on account of services
  28

                                                       -2-
                                  EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB               Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44             Desc
                                     Main Document    Page 4 of 11


   1
        rendered by the Debtors. Specifically, the Debtors used the following accounts:
   2
   3                    Account Name and Number                         Description of Account
   4                    Wells Fargo Acct. x4303                         Operating Account
   5                    Wells Fargo Acct. x1982                         Operating Account
   6                    Wells Fargo Acct. x1330                         Operating Account
   7
                   8.       The Debtors anticipate that approximately eight hundred thousand dollars and zero
   8
        cents ($800,000.00) is to be deposited into one or more of the Accounts on Saturday, May 4, 2019
   9
        on account of outstanding accounts receivable. If the Debtors are required to close the Accounts
  10
        prior to that date, the Debtors will not timely receive these revenues, which will have a
  11
        devastating impact on the ability of the Debtors to operate given the current status of the cash
  12
        flow of the Debtors’ operations and the size of the deposit expected to be made. More
  13
        specifically, if these revenues are not timely received, the Debtors will not be able to meet their
  14
        impending payroll obligations and their critical vendor obligations, which could result in the loss
  15
        of key vendors and employees and, ultimately, the inability to operate—thereby creating an
  16
        accounts receivable deficit that would cause reductions in future revenues. Accordingly, the
  17
        maintenance and continued use of the Accounts are vital to ensure that the Debtors’ operations
  18
        can continue uninterrupted.
  19
        II.        DISCUSSION
  20
                   A.       Authorizing The Use Of The Accounts Is Warranted
  21
                   The maintenance and continued use of the Accounts by the Debtors is authorized under
  22
        sections 105(a) and 363 of the Bankruptcy Code. Bankruptcy Code section 363(c)(1) authorizes a
  23
        debtor in possession to “use property of the estate in the ordinary course of business without
  24
        notice or a hearing.” 11 U.S.C. § 363(c)(1). The authority granted by section 363(c)(1) extends
  25
        to a debtor in possession’s continued use of its customary cash management system and, thus,
  26
        supports the relief requested. See, e.g., Charter Co. v. Prudential Ins. Co. Am. (In re Charter
  27
        Co.), 778 F.2d 617, 621 (11th Cir. 1985) (indicating that an order authorizing the debtor to
  28

                                                           -3-
                                      EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB             Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                Desc
                                   Main Document    Page 5 of 11


   1
        employ a cash management system that was “usual and customary in the past” was “entirely
   2
        consistent” with section 363(c)(1)) (internal quotation omitted).
   3
                   Alternatively, to the extent the Court finds that the continued use of the Accounts by the
   4
        Debtors is beyond the ordinary course of the Debtors’ business(es), such use is permitted by
   5
        sections 363(b)(1) and 105(a) of the Bankruptcy Code. Section 363(b)(1) of the Bankruptcy
   6
        Code provides, in relevant part, that “[t]he trustee, after notice and a hearing, may use, sell, or
   7
        lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).
   8
        Section 105(a) of the Bankruptcy Code further provides that the Court may “issue any order . . .
   9
        that is necessary or appropriate to carry out the provisions of” the Bankruptcy Code. 11 U.S.C.
  10
        § 105(a). Where there is a valid business justification for using property outside of the ordinary
  11
        course of business, the law presumes that, “in making a business decision the directors of a
  12
        corporation acted on an informed basis, in good faith[,] and in the honest belief that the action
  13
        was taken in the best interests of the company.” Official Comm. of Subordinated Bondholders v.
  14
        Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (internal
  15
        quotation marks omitted) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).
  16
        Indeed, bankruptcy courts routinely permit chapter 11 debtors to continue using its existing cash
  17
        management system, generally treating requests for such relief as a relatively simple matter. See
  18
        In re Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio 1987); see also In re Columbia
  19
        Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992).
  20
                   Prior to the Petition Date, the Debtors used the Accounts in the ordinary course of their
  21
        business for, among other things, the receipt of revenues and the payment of vital operational
  22
        expenses. As such, the maintenance and continued use of the Accounts may be authorized under
  23
        Bankruptcy Code section 363(c)(1). Moreover, to the extent the Court and/or the Office of the
  24
        United States Trustee would like the Debtors to periodically sweep any and all funds received in
  25
        the Accounts into a designated debtor-in-possession account, the Debtors are willing to do so.
  26
        However, the continued use of the Accounts is supported by a sound business justification and,
  27
        thus, permissible under sections 105 and 363(b). More precisely, the maintenance and use of the
  28

                                                          -4-
                                    EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB             Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44              Desc
                                   Main Document    Page 6 of 11


   1
        Accounts are necessary to ensure the Debtors timely receive the revenue required to continue to
   2
        operate uninterrupted, preserve their viability, and ultimately reorganize through these bankruptcy
   3
        proceedings.
   4
                   B.     Authorization To Pay Expenses Related To The Maintenance Of The
   5
                          Accounts Is Warranted
   6
                   In the ordinary course of the maintenance and use of the Accounts, the Debtors may incur
   7
        fees and other charges (the “Bank Fees”) in connection with, among other things, (a) bank
   8
        services, (b) check processing and deposits, including fees associated with any overdrafts or any
   9
        prepetition checks being dishonored as a result of the bankruptcy filing, and (c) transferring funds
  10
        by wire or other electronic means. Accordingly, pursuant to section 105 and 363 of the
  11
        Bankruptcy Code, the Debtors seek authority to continue to pay, in their sole and absolute
  12
        discretion, any Bank Fees relating to the Accounts while they remain open and operative. As
  13
        with the maintenance of the Accounts, the payment of the related Bank Fees constitutes the use of
  14
        assets in the ordinary course of the Debtors’ business(es). Additionally, the payment of the Bank
  15
        Fees will ensure that the Debtors are able to effectively and efficiently utilize the funds deposited
  16
        into the Accounts for the continued operation of the Debtors.
  17
                   C.     Request For Immediate Relief
  18
                   As discussed supra, the Debtors require the immediate relief sought herein in order to
  19
        avoid the inevitable adverse impact closing the Accounts would have on operations. In addition
  20
        to adjudicating the Motion on an emergency basis (and thus a waiver of the notice requirements
  21
        under rule 6004(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)), the
  22
        Debtors respectfully request that the Court waive the fourteen-day stay provided for under
  23
        Bankruptcy Rule 6004(h) to the extent the relief requested hereunder is granted pursuant to
  24
        section 363 of the Bankruptcy Code. Absent such relief, the Debtors will be unable to maintain
  25
        the Accounts for the benefit of the estates and creditors without running afoul of their
  26
        responsibilities as debtors-in-possession. Accordingly, immediate relief and waiver of any stay
  27
        on the order granting such relief is warranted.
  28

                                                          -5-
                                    EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB             Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                Desc
                                   Main Document    Page 7 of 11


   1
        III.       NOTICE
   2
                   As reflected in the proof of service that was filed concurrently with the Notice of
   3
        Emergency Hearing on Debtors’ First Day Motions (Docket No. 6), on or about April 30, 2019,
   4
        and in accordance with the directives of the Court, the Debtors served all known parties-in-
   5
        interest with notice of the emergency hearing on the First Day Motions. Prior to the hearing, the
   6
        Debtors will serve a copy of the Motion in the same manner as service of the notice of the
   7
        emergency hearing. In the event that the Court grants the relief requested by the Motion, the
   8
        Debtors shall provide notice of the entry of the order granting such relief upon each of the
   9
        foregoing parties and any other parties in interest as the Court directs. The Debtors submit that
  10
        such notice is sufficient and that no other or further notice need be given.
  11
        IV.        CONCLUSION
  12
                   Based on the foregoing, the Debtors respectfully request that the Court enter an order:
  13
               a) granting the Motion in its entirety;
  14
               b) authorizing the Debtors to maintain the Accounts;
  15
               c) authorizing the Debtors to transfer any and all funds amongst the Accounts in a manner
  16
                   consistent with the ordinary course of their business;
  17
               d) authorizing the Debtors to pay, in their sole and absolute discretion, any and all Bank Fees
  18
                   related to the Accounts;
  19
               e) waiving the notice requirements of LBR 9075-1 and finding notice of the Motion due and
  20
                   proper;
  21
               f) waiving the fourteen-day stay of an order authorizing the use, sale, or lease of property, to
  22
                   the extent applicable, under Bankruptcy Rule 6004(h), and;
  23
               g) granting any further or additional relief the Court deems just and appropriate.
  24
  25
          Dated:      April 30, 2019                     Respectfully submitted,
  26

  27                                                     FOLEY & LARDNER LLP
  28

                                                            -6-
                                     EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB   Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44            Desc
                         Main Document    Page 8 of 11


   1
   2                                      By:     /s/ Ashley M. McDow
                                                  Ashley M. McDow
   3
                                          [Proposed] Attorneys for Scoobeez, Scoobeez Global,
   4                                      Inc., and Scoobur, LLC, Debtors and Debtors-in-
                                          Possession
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26

  27
  28

                                                -7-
                         EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB                Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                            Desc
                                      Main Document    Page 9 of 11


   1
                                     DECLARATION OF SHAHAN OHANESSIAN
   2
                   I, Shahan Ohanessian, hereby declare:
   3
              1. I am an individual over 18 years of age. I have personal knowledge of the facts stated
   4
        herein as more fully set forth below or have gained such knowledge by review of the file and if
   5
        called as a witness, I could and would competently testify thereto.
   6
              2. I make this declaration in support of the motion for entry of an order, pursuant to sections
   7
        105(a), 345, and 363 of title 11 of the United States Code, authorizing the Debtors to maintain
   8
        and utilize certain existing bank and/or depository accounts presently designated by the Debtors
   9
        for the remittance of revenues pending the designation of an alternate, debtor in possession
  10
        account for such purpose (the “Motion”).2
  11
              3. I am the Chief Executive Officer (“CEO”) for the Debtors, and, in that capacity, among
  12
        other things maintain books, records, files and documents relating to the Debtors. As such, I am
  13
        generally responsible for managing the operations of the Debtors and, thus, am familiar with the
  14
        Debtors’ operations, assets, and liabilities. In the ordinary course of business, I rely on the
  15
        maintenance of true and correct copies of various documents relating to the Debtors. I have
  16
        personally worked on books, records, files and documents, and as to the following facts, I know
  17
        them to be true of my own knowledge or I have gained knowledge of them from my business
  18
        records, which were made at or about the time of the events recorded, and which are maintained
  19
        in the ordinary course of the Debtors’ business at or near the time of the acts, conditions or events
  20
        to which they related. Additionally, as the CEO, I have been involved in discussions and
  21
        planning sessions related to the potential reorganization options and, thus, am familiar with the
  22
        objectives the Debtors intend to achieve through the Bankruptcy Cases.
  23
              4. I have read the contents of the Motion, and to best of my knowledge, all the
  24
        representations made therein are true and correct.
  25
              5. By and through the Bankruptcy Cases, the Debtors intend to restructure their obligations
  26
        and reorganize their operations in order to maximize revenues and, thus, their ability to pay
  27
  28
        2
            Capitalized terms otherwise not defined herein have the same meaning as in the underlying Motion.

                                       EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB             Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44                 Desc
                                   Main Document    Page 10 of 11


   1
        creditors of the bankruptcy estates through a plan of reorganization.
   2
             6. Prior to the commencement of the Bankruptcy Case, the Debtors held three (3) separate
   3
        accounts with Wells Fargo in the course of their operations (collectively, the “Accounts”). The
   4
        Accounts included accounts into which Debtors deposit payments from customers relating to
   5
        services rendered by the Debtors. Specifically, the Debtors used the following accounts:
   6
   7                 Account Name and Number                             Description of Account
   8                 Wells Fargo Acct. x4303                             Operating Account
   9                 Wells Fargo Acct. x1982                             Operating Account
  10                 Wells Fargo Acct. x1330                             Operating Account
  11
             7. The Debtors have significant receivables, $800,000.00 of which are scheduled to be
  12
        deposited on Saturday, May 4, 2019. If the Debtors are required to close the Accounts, the
  13
        Debtors will be unable to receive the revenues or the receipt of such revenues will be
  14
        substantially delayed. In either case, depriving the Debtors of the revenues, even temporarily, at
  15
        such a critical moment will have disastrous effects on the Debtors and their ability to operate.
  16
        Indeed, if the revenues were unavailable, the Debtors would be unable to pay their obligations as
  17
        they came due, including vendor invoices for goods and services and employee wages, which
  18
        may result in the loss of key vendors and employees and, ultimately, the inability to operate—
  19
        thereby creating an accounts receivable deficit that would cause reductions in future revenues.
  20
        Accordingly, the maintenance and continued use of the Accounts are vital to Debtors’ operations.
  21
             8. Based on the foregoing and as explained in more detail in the Motion, the Debtors seek
  22
        the Court’s authority on an emergency basis to maintain the existing bank accounts into which
  23
        revenues are deposited, and the authority to periodically transfer the funds among the existing
  24
        accounts.
  25
                   I declare under penalty of perjury that the foregoing is true and correct. Executed this 30th
  26
        day of April, at Glendale, California.
  27
  28

                                                           -9-
                                     EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
 Case 2:19-bk-14989-WB   Doc 7 Filed 04/30/19 Entered 04/30/19 23:51:44             Desc
                         Main Document    Page 11 of 11


   1
                                             ______________________________________
   2                                         Shahan Ohanessian
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26

  27
  28

                                              - 10 -
                          EMERGENCY MOTION FOR ORDER AUTHORIZING THE USE OF CASH MANAGEMENT SYSTEM
4819-3939-9573.3
